Citation Nr: 0105523	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under section 1151, Title 38, 
United States Code, for additional low back disability 
resulting from 1996 surgery at a Department of Veterans 
Affairs (VA) facility. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not demonstrate that the 
veteran incurred additional low back disability as a result 
of negligence or fault on the part of the VA treatment 
providers who performed low back surgery in 1996.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional low back disability 
resulting from surgery at a VA facility have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, a VA opinion 
regarding the issue on appeal was rendered as recently as 
August 1999.  There is no indication in the record that there 
are any pertinent outstanding treatment records.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 

According to the law, when a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination furnished by 
the VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.358 (2000).  38 U.S.C.A. § 1151 has 
recently been amended, and the amended statute indicates that 
a showing of negligence or fault is necessary for entitlement 
to compensation for claims filed on or after October 1, 1997, 
as here.  But see generally Brown v. Gardner, 513 U.S. 115 
(1994) (for claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment); see also Karnas, 1 Vet. App. at 312-13.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2000).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2000).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2000).

In this case, the veteran has asserted that his underlying 
low back disorder was permanently worsened as a result of 
surgical procedures performed at a VA facility in 1996.  In 
his original claim, received at the RO in July 1998, the 
veteran stated that the basis of his contention was that a 
disc fragment should have been removed at the time of VA 
surgery in June 1996, which was performed to correct a 
herniated disc.  He maintains that this disc fragment is the 
major cause of pain he has experienced over the past several 
years.  During his May 1999 VA hearing, the veteran indicated 
that the record contained evidence of a disc fragment within 
the left neural foramen, and he felt that such a fragment 
resulted from negligence on the part of VA treatment 
providers.

A review of the history of the veteran's back disorder 
reveals the following.  In May 1996, the veteran underwent a 
CT myelogram which showed a left L3-4 and left L4-5 disc 
bulge.  The veteran was hospitalized with a diagnosis of 
left-sided L4 and L5 radiculopathy.  The remainder of the 
veteran's hospital stay was without complication.  An 
electromyograph (EMG) subsequently revealed left L5 
radiculopathy.  In June 1996, the veteran underwent a left 
L4-L5 hemilaminectomy, microdiskectomy, and medial 
fasciectomy.  No complications were noted.  The veteran 
signed consent forms for these procedures.

Subsequently, in October 1997, the veteran underwent an 
magnetic resonance imaging study (MRI) of the lumbosacral 
spine, which revealed density in the neural foramina on the 
left at the L4-L5 level, noted to possibly represent a disc 
fragment.  This MRI was reviewed by a radiologist, who agreed 
regarding the presence of a disc fragment. 

In January 1999, the veteran's claims file was reviewed by a 
doctor, who was requested to provide an opinion as to whether 
there was any evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment, or other type of fault on 
the part of the VA.  The doctor indicated that he carefully 
had reviewed all available medical records, including all VA 
charts and all information present in the claims file.  The 
doctor concluded that the veteran's disc fragment in the 
neural foramina on the left at L4-L5 "represents a 
recurrence of the original problem, not any kind of fault on 
the part of the VA."  

The veteran's claims file was reviewed by a VA doctor in 
August 1999, who provided a detailed statement outlining the 
history of the veteran's disorder, the medical care provided, 
and a conclusion.  The doctor noted that preoperative 
clinical examinations did not provide any firm evidence of 
radiculopathy, and the veteran "was advised against 
surgery."  However, the veteran fully consented to a 
laminectomy after a thorough discussion of the risks, 
including worsening of his pain.  The doctor noted that a 
failure rate of forty percent was to be expected with such 
surgery.  The doctor also indicated that "[f]ailure of the 
veteran's back surgery in no way lays blame upon the VA."  
Additionally, the doctor opined that the veteran's disc 
fragment, if existent, had not been shown to be present 
before, or missed at surgery.  In conclusion, the doctor 
noted that "it would be speculative to postulate" that 
carelessness, negligence, a lack of proper skill, an error in 
judgment, or a similar incident of fault on the part of the 
VA in furnishing hospital, medical, or surgical care could 
have caused the veteran's failed laminectomy syndrome.  

The Board has carefully reviewed all the evidence of record.  
However, there is no medical evidence in the claims file that 
demonstrates that the veteran incurred additional disability 
as a result of negligence or fault on the part of the VA, in 
performing the 1996 surgery.  While there appears to be 
evidence of a disc fragment in the L4-L5 neural foramen on 
the left, the doctors who have reviewed the veteran's claims 
file and expressed opinions on this case have found no 
evidence of a relationship between this disc fragment, or any 
additional back disorder, and any negligence or fault on the 
part of the VA during the course of VA hospitalization or 
medical treatment, or during the 1996 surgery.

The only evidence of record in support of the veteran's claim 
is his own lay opinion, described above.  However, as the 
veteran has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation, his opinion is not 
probative on this point.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran sustained 
additional low back disability as a result of VA surgical 
procedures.  Therefore, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for this disorder must be denied.  As there is no 
approximate balance of positive and negative evidence 
regarding the merits of this case, the "benefit of the 
doubt" rule is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. § 5107(b)). 


ORDER

The claim for entitlement to compensation under title 38, 
section 1151, United States Code, for additional low back 
disability resulting from 1996 surgery at a VA facility, is 
denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

